IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DANIEL KING,                            : No. 126 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
RIVERWATCH CONDOMINIUM                  :
OWNER'S ASSOCIATION,                    :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.